Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-11 are currently pending.  Claims 1-4, 10, and 11 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 5-9 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1-5, 10, and 11) in the reply filed on Apr. 27, 2022 is acknowledged.  Applicant has elected Group I without traverse.  Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the reply, applicants elected the following species: 
Peptide structure: 

    PNG
    media_image1.png
    81
    450
    media_image1.png
    Greyscale

Linker: Gly-Gly-Gly-Gly (SEQ ID NO: 4)
Maleimide linker(s): 

    PNG
    media_image2.png
    50
    124
    media_image2.png
    Greyscale
 (6 carbon residue of caproic acid)
Claim 5 is withdrawn from consideration as being drawn to non-elected species.  Specifically, applicants elected a single linker in the response filed 4/27/22, whereas claim 5 requires a combination of linkers, which applicants have not elected.  Thus, claims 1-4, 10, and 11 will be examined further on the merits of the claims.  

Information Disclosure Statement
References lined-through on the information disclosure statement(s) were not considered because: 1) they were not provided in English and no corresponding English equivalents were provided, and 2) the references were not provided with a publication date.  37 CFR 1.98(b) states that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.  Claim 1 is indefinite in the recitation "the carboxyl group of the maleimide group".  As known in the art, a maleimide group is represented by: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Thus, maleimides do not inherently contain a carboxyl group (
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
), and there is insufficient antecedent basis for this limitation in the claim as no carboxyl group is recited (or implied or required) by the recitation of a "maleimide group".  See MPEP § 2173.05(e).  
B.  Regarding claim 4, it is not clear whether the phrase "preferably" is a limitation or whether it is merely listing disclosed examples and/or embodiments.  Description of examples or preferences is properly set forth in the specification rather than the claims.  Since it is unclear whether this phrase is a limitation, and thus part of the claimed invention, this phrase renders the claim indefinite.  See MPEP § 2173.05(d).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-4, 10, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over KANG (CN 104045718; Pub. Sep. 17, 2014; on IDS; translation previously provided) and any or all of SENTER (US 2006/0074008; Pub. Apr. 6, 2006), KRATZ (2008/0161245; Pub. Jul. 3, 2008), BRÜCKNER (Brückner, K., et al. Bioconjug. Chem. (2014), 24(4); 604-613), and/or SIMON (Simon, M., et al. Bioconjug. Chem. (2013), 24(11); 1955-1966).  
Kang discloses the use of peptide VI, having the sequence Arg-Gly-Ala-Asp-Arg-Ala-Gly-Gly-Gly-Gly-Arg-Gly-Asp (which is identical to instant SEQ ID NO: 1, elected species), for the treatment of solid tumors, and for treating/inhibiting rheumatoid arthritis (pgs. 5-8).  Kang teaches the Arg-Gly-Ala-Asp-Arg-Ala portion of the peptide inhibits angiogenesis, the Arg-Gly-Asp (RGD) portion is an important ligand for interaction with integrins (p. 6, bottom), and the Gly-Gly-Gly-Gly portion functions as a linker that increases the flexibility of the entire molecule (p. 7, top).  Kang teaches acceptable excipients (e.g., saline for injection), and teaches, inter alia, intravitreal and subcutaneous injection (p. 15; Examples 5-6, 12-13).  Kang does not teach the use of a maleimide moiety conjugated to the peptide N-termini.  However, this modification is a well-known strategy used to make peptides capable of conjugating to other molecules (e.g., antibodies, other drugs, carrier molecules, etc.), and would have been obvious to anyone of skill in this art.  
For instance, Senter discloses drug conjugates for treating cancer or autoimmune disease (title; abstract).  Senter discloses the use of the maleimidocaproyl group (elected species) as a unit which can be linked to an amino acid and a ligand ([0802]-[0804]).  The amino acid may be the N-terminal amino acid of a peptide (Scheme 10, p. 71; Scheme 12, p. 74; [1130]; Examples 1, 20-23, 27-34, 37; compounds 57-59, pgs. 97-98; claims 21, 27, 45, 46, 49, 54, 56, 63, 77, 79).  
Likewise, Kratz discloses anticancer peptide derivatives capable of binding proteins (title; abstract).  Kratz teaches a maleinimide caproic acid group (6-carbon, elected species) as the protein binding group attached to the N-terminus of the peptides ([0017], [0031], [0037], [0062], [0090], [0102]; compound 1, 3; Examples; claims 4, 5, 16, 18).  Kratz teaches that the maleinimide group provides a suitable attachment site for cysteines on the surface of proteins ([0084]).  The protein binding group allows attachment of the peptide based drugs to serum proteins for transport to a target tissue ([0002], [0006]).  
Similarly, Brückner reports peptide based tags for labeling biomolecules (title; abstract).  Brückner teaches N-terminal modification of the peptides with maleimide groups (maleimide hexanoic acid, elected species) as a means to introduce a moiety for conjugation to thiol-bearing biomolecules (abstract; p. 1071, 2nd col.; p. 1075, 2nd col.; Scheme 2).  
Similarly, Simon reports protein drug conjugates where a bioactive peptide is modified at the N-terminus with a maleimide (6-carbon, caproic acid) group for conjugation to other biomolecule modules (title; abstract; Fig. 1; p. 1963).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bioactive peptides of Kang with an N-terminal maleimide hexanoic acid group to provide a suitable site for conjugation to other biomolecules.  The prior art establishes that such groups are well-known for this purpose to couple peptides to a variety of biomolecules.  
Regarding claim 11, the instant claims are product claims, not method claims.  Thus, the phrase "wherein the medicament is administered by injection …" is only afforded patentable weight inasmuch as the medicament must be capable of being injected.  No injection step is actually required by the instant product claim.  

Conclusion
Claims 1-4, 10, and 11 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658